Exhibit 10.3
 
FIRST AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT


 
This First Amended Registration Rights Agreement (this “Agreement”) is made and
entered into as of February 19, 2013, among Titan Iron Ore Corp., a Nevada
corporation (the “Company”) and the purchaser signatory hereto (“the
“Purchaser”).
 
The parties entered into a Registration Rights Agreement dated October 18, 2012
(the “Original Agreement”) which is replaced in its entirety and restated
herein.


 
This Agreement is made pursuant to the First Amended and Restated Securities
Purchase Agreement, dated as of the date hereof between the Company and the
Purchaser (the “Purchase Agreement”).
 
The Company and Purchaser hereby agree as follows:
 
1.             Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement.  As used in this Agreement, the following
terms shall have the following meanings:
 
“Advice” shall have the meaning set forth in Section 6(d).
 
 “Effectiveness Date” means, with respect to the initial Registration Statement
required to be filed hereunder, the 90th calendar day following the Filing Date.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
“Filing Date” means, with respect to the Registration Statement required
hereunder, by the 30th calendar day following the date hereof.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities that have registration rights under this
Agreement.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Plan of Distribution” shall have the meaning set forth in Section 2(a).
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement promulgated by the Commission pursuant to the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
 
1

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means all of (i) the Draw Down Shares, (ii) the
Commitment Shares and (iii) any shares of Common Stock issued or issuable upon
any stock split, dividend or other distribution, recapitalization or similar
event with respect to the foregoing.  In the event the Company cannot include
all of the Commitment Shares in a single Registration Statement, the Company
shall include them in one or more subsequent registration statements.
 
“Registration Statement” means the registration statement required to be filed
hereunder, including (in each case) the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.  In the
event the Company is unable, for any reason, to include all the Registrable
Securities in a single registration statement, then the term Registration
Statement shall include one ore more additional registration statements filed by
the Company as are necessary to include all the Registrable Securities.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Selling Shareholder Questionnaire” shall have the meaning set forth in Section
3(a).
 
2.             Registration.
 
(a)           On or prior to the Filing Date, the Company shall utilize its
commercially reasonable efforts to prepare and file with the Commission a
Registration Statement on Form S-1 covering the resale of the Registrable
Securities for an offering to be made by the Holder(s) on a continuous basis
pursuant to Rule 415, or as many of the Registrable Securities as may be allowed
by the Commission under Rule 415 with any Registrable Securities that were not
included because of limitations imposed by Rule 415 included in one or more
subsequent registration statements.  The Registration Statement shall contain
substantially the “Plan of Distribution” attached hereto as Annex A.  Subject to
the terms of this Agreement, the Company shall use its commercially reasonable
efforts to cause the Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement (i) have been sold, thereunder or pursuant to Rule 144,
or (ii) (A) may be sold without volume or manner-of-sale restrictions pursuant
to Rule 144 and (B) (I) may be sold without the requirement for the Company to
be in compliance with the current public information requirement under Rule 144
or (II) the Company is in compliance with the current public information
requirement under Rule 144, or (iii) the Commitment Period has expired and no
Registrable Securities are then held of record by the Purchaser that are subject
to any resale restriction under Rule 144, as determined by the counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
acceptable to the Transfer Agent (the “Effectiveness Period”).  The Company
shall promptly notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the Commission.  Purchaser
agrees and acknowledges that Purchaser shall be identified as an “underwriter”
in the Registration Statement.
 
 
2

--------------------------------------------------------------------------------

 
 
3.             Registration Procedures
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a)           Not less than 3 Trading Days prior to the filing of the
Registration Statement and not less than 2 Trading Days prior to the filing of
any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall, (i) furnish to Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of
Holder, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to Holder to conduct
a reasonable investigation within the meaning of the Securities Act. The Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Holder shall reasonably object in good
faith, provided that, the Company is notified of such objection in writing no
later than 2 Trading Days after the Holder has been so furnished copies of a
Registration Statement or 1 Trading Day after the Holder has been so furnished
copies of any related Prospectus or amendments or supplements thereto. Holder
agrees to furnish to the Company a completed questionnaire in the form attached
to this Agreement as Annex B (a “Selling Shareholder Questionnaire”) on a date
that is not less than two Trading Days prior to the Filing Date or by the end of
the second Trading Day following the date on which the Holder receives draft
materials in accordance with this Section.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           (i) Prepare and file with the Commission such amendments,
including post-effective amendments, to the Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement
(subject to the terms of this Agreement), and as so supplemented or amended to
be filed pursuant to Rule 424; (iii) respond as promptly as reasonably possible
to any comments received from the Commission with respect to the Registration
Statement or any amendment thereto and as promptly as reasonably possible
provide the Holder true and complete copies of all correspondence from and to
the Commission relating to the Registration Statement (provided that the Company
may excise any information contained therein which would constitute material
non-public information as to Holder); and (iv) comply in all material respects
with the applicable provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Agreement) with the intended methods of disposition by the
Holder set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.
 
(c)           If during the Effectiveness Period, the number of Registrable
Securities at any time exceeds 100% of the number of shares of Common Stock then
registered in a Registration Statement, then the Company shall file as soon as
reasonably practicable but in any case prior to the applicable Filing Date, an
additional Registration Statement covering the resale by the Holder of not less
than 100% of the number of such Registrable Securities, or as many of the
Registrable Securities as may be allowed by the Commission under Rule 415, or if
permitted by the SEC rules, a Rule 462(b) amendment to include such other
Registrable Securities.
 
(d)           Notify the Holder of Registrable Securities to be sold (which
notice shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than 1 Trading Day prior to such filing) and (if requested by
any such Person) confirm such notice in writing no later than one Trading Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement; and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus; provided that any and all of such information shall
remain confidential to Holder until such information otherwise becomes public,
unless disclosure by Holder is required by law; provided, further, that
notwithstanding Holder’s agreement to keep such information confidential, the
Holder makes no acknowledgement that any such information is material,
non-public information.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(f)           Furnish to Holder, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form.
 
(g)           Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by the Holder in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).
 
(h)           The Company shall cooperate with any broker-dealer through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by the Holder.
 
(i)           The Company represents that no Blue Sky law filings are necessary
to effect the sale of the Securities to the Purchaser.
 
(j)           If requested by the Holder, cooperate with the Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the effective
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and applicable securities laws, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as Holder may request.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           Upon the occurrence of any event contemplated by this Section 3,
as promptly as reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its shareholders of the premature disclosure of such event, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  If the Company notifies the Holder in
accordance with clauses (iii) through (vi) of Section 3(d) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holder shall suspend use of such Prospectus.  The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.
 
(l)             Comply with all applicable rules and regulations of the
Commission.
 
(m)           The Company may require the Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by the Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the Shares. The Holder
acknowledges that it will be named as an “underwriter” of the Registrable
Securities in the Prospectus, as required by Commission policies.
 
4.             Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or Blue Sky laws which may be agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities) and (D) if not previously paid by the Company in
connection with an Issuer Filing, with respect to any filing that may be
required to be made by any broker through which a Holder intends to make sales
of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long as the
broker is receiving no more than a customary brokerage commission in connection
with such sale, (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel for the Company,
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of Holder or, except to the
extent provided for in the Transaction Documents, any legal fees or other costs
of the Holder.
 
 
6

--------------------------------------------------------------------------------

 
 
5.             Indemnification
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
Holder, the officers, directors, members, partners, agents, brokers (including
brokers who offer and sell Registrable Securities as principal as a result of a
pledge or any failure to perform under a margin call of Common Stock),
investment advisors and employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of Holder, each Person who controls Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, shareholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (2) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
upon information regarding Holder furnished in writing to the Company by Holder
expressly for use therein, or to the extent that such information relates to
Holder or Holder’s proposed method of distribution of Registrable Securities and
was reviewed and expressly approved in writing by Holder expressly for use in a
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (it being understood that the Holder has
approved Annex A hereto for this purpose) or (ii) in the case of an occurrence
of an event of the type specified in Section 3(d)(iii)-(vi), the use by Holder
of an outdated, defective or otherwise unavailable Prospectus after the Company
has notified Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by the Holder and prior to the receipt by Holder
of the Advice contemplated in Section 6(d).  The Company and the Holder each
shall notify the other party promptly of the institution, threat or assertion of
any Proceeding arising from or in connection with the transactions contemplated
by this Agreement of which the Company or the Holder, as the case may be, is
aware.  Notwithstanding anything herein to the contrary, the indemnification
obligation of the Company under this Section 5(a) shall not apply to amounts
paid in settlement of any claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Holder. Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based upon: (x) Holder’s failure to
comply with the prospectus delivery requirements of the Securities Act or (y)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus, or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
(i) to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by Holder to
the Company specifically for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent that such information relates to Holder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by Holder expressly for use in a Registration
Statement (it being understood that the Holder has approved Annex A hereto for
this purpose), such Prospectus or such form of Prospectus or in any amendment or
supplement thereto or (iii) in the case of an occurrence of an event of the type
specified in Section 3(d)(iii)-(vi), the use by Holder of an outdated, defective
or otherwise unavailable for use by the Holder Prospectus after the Company has
notified Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by the Holder and prior to the receipt by Holder
of the Advice contemplated in Section 6(d).  In no event shall the liability of
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by Holder upon the sale of the Registrable Securities giving rise to
such indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have prejudiced
the Indemnifying Party.
 
 
8

--------------------------------------------------------------------------------

 
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
Subject to the terms of this Agreement, all reasonable fees and expenses
incurred by the Indemnified Party (including reasonable fees and expenses to the
extent incurred in connection with investigating or preparing to defend such
Proceeding in a manner not inconsistent with this Section) shall be paid to the
Indemnified Party, as incurred, within ten Trading Days of written notice
thereof to the Indemnifying Party; provided, that the Indemnified Party shall
promptly reimburse the Indemnifying Party for that portion of such fees and
expenses applicable to such actions for which such Indemnified Party is
judicially determined not to be entitled to indemnification hereunder.
 
(d)           Contribution.  If the indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.
 
 
9

--------------------------------------------------------------------------------

 
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), the Holder
shall not be required to contribute pursuant to this Section 5(d), in the
aggregate, any amount in excess of the amount by which the net proceeds actually
received by Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, except in the case of fraud, negligence, willful misconduct
or malfeasance by Holder.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6.             Miscellaneous
 
(a)           Remedies.  In the event of a breach by the Company or by the
Holder, of any of their respective obligations under this Agreement, Holder or
the Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this
Agreement.  The Company and Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall not
assert or shall waive the defense that a remedy at law would be adequate.
 
(b)           No Piggyback on Registrations.  Except for holders of registration
rights relating to the Company’s securities, which rights precede this
Agreement, which consent shall not be unreasonably withheld, conditioned or
delayed, and a bridge financing issuance of securities with parties connected to
the Holder, neither the Company nor any of its security holders (other than the
Holder in such capacity pursuant hereto) may include securities of the Company
in the Registration Statement other than the Registrable Securities.
 
(c)           Compliance.  Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Discontinued Disposition.  Holder agrees by its acquisition of
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d), Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as it practicable.
 
(e)           Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and each Holder of the then outstanding Registrable Securities.  Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of all of the Registrable Securities to which such waiver or consent
relates; provided, however, that the provisions of this sentence may not be
amended, modified, or supplemented except in accordance with the provisions of
the immediately preceding sentence.
 
(f)           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.
 
(g)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors.  Neither party may
assign this Agreement or any rights or obligations hereunder (other than by
merger).
 
(h)           No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holder in this Agreement or otherwise
conflicts with the provisions hereof.  Except as set forth on Schedule 6(h),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.
 
(i)           Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
(j)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
in accordance with the provisions of the Purchase Agreement.
 
(k)          Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.
 
(l)           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
(m)           Headings.  The headings in this Agreement are for convenience
only, do not constitute a part of this Agreement, and shall not be deemed to
limit or affect any of the provisions hereof.
 
*************************
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 
 
 

 
TITAN IRON ORE CORP.
 
 
 
By: 
  /s/ Andrew Brodkey
   
Name:  Andrew Brodkey
   
Title:   President and CEO

 

 




[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE OF HOLDERS TO TFER RRA]


Name of Holder:  Ascendiant Capital Partners, LLC
Signature of Authorized Signatory of Holder:  /s/ Bradley J.
Wilhite                               
Name of Authorized Signatory: Bradley J. Wilhite
Title of Authorized Signatory: Managing Partner






[SIGNATURE PAGES CONTINUE]
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
ANNEX A
 
Plan of Distribution
 
The Selling Shareholder (the “Selling Shareholder”) of the common stock and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their shares of common stock on the principal Trading Market
or any other stock exchange, market or trading facility on which the shares are
traded or in private transactions.  These sales may be at fixed or negotiated
prices.  The Selling Shareholder may use any one or more of the following
methods when selling shares:
 
 
·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
 
·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
 
·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
 
·
privately negotiated transactions;

 
 
·
broker-dealers may agree with the Selling Shareholder to sell a specified number
of such shares at a stipulated price per share;

 
 
·
a combination of any such methods of sale; or

 
 
·
any other method permitted pursuant to applicable law.

 
The Selling Shareholder may also sell shares under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus.
 
Broker-dealers engaged by the Selling Shareholder may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Shareholder (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.
 
The Selling Shareholder is an underwriter within the meaning of the Securities
Act and any broker-dealers or agents that are involved in selling the shares may
be deemed to be “underwriters” within the meaning of the Securities Act in
connection with such sales.  In such event, any commissions received by such
broker-dealers or agents and any profit on the resale of the shares purchased by
them may be deemed to be underwriting commissions or discounts under the
Securities Act.  The Selling Shareholder has informed the Company that it does
not have any written or oral agreement or understanding, directly or indirectly,
with any person to distribute the Common Stock.  Pursuant to a requirement by
the Financial Industry Regulatory Authority, or FINRA, the maximum commission or
discount to be received by any FINRA member or independent broker/dealer may not
be greater than eight percent (8%) of the gross proceeds received by us for the
sale of any securities being registered pursuant to SEC Rule 415 under the
Securities Act.
 
 
15

--------------------------------------------------------------------------------

 
 
Discounts, concessions, commissions and similar selling expenses, if any,
attributable to the sale of shares will be borne by the Selling Shareholder.
 The Selling Shareholder may agree to indemnify any agent, dealer or
broker-dealer that participates in transactions involving sales of the shares if
liabilities are imposed on that person under the Securities Act.


The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Shareholder against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act.  We estimate that the expenses
of the offering to be borne by us will be approximately $____.  We will not
receive any proceeds from the resale of any of the shares of our common stock by
the Selling Shareholder.  We may, however, receive proceeds from the sale of our
common stock under the Securities Purchase Agreement.  Neither the Securities
Purchase Agreement nor any rights of the parties under the Securities Purchase
Agreement may be assigned or delegated to any other person.


Because the Selling Shareholder is an “underwriter” within the meaning of the
Securities Act, it will be subject to the prospectus delivery requirements of
the Securities Act including Rule 172 thereunder.  In addition, any securities
covered by this prospectus which qualify for sale pursuant to Rule 144 under the
Securities Act may be sold under Rule 144 rather than under this
prospectus.  There is no underwriter or coordinating broker acting in connection
with the proposed sale of the resale shares by the Selling Shareholder.
 
We agreed to keep this prospectus effective until all Registrable Securities
covered by such Registration Statement (i) have been sold, thereunder or
pursuant to Rule 144, or (ii) (A) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and (B) (I) may be sold without the
requirement for us to be in compliance with the current public information
requirement under Rule 144 or (II) we are in compliance with the current public
information requirement under Rule 144, or (iii) the commitment period under the
Securities Purchase Agreement has expired and no registrable securities are then
held of record by the Selling Shareholder that are subject to any resale
restriction under Rule 144, as determined by our counsel in a written opinion
letter to such effect, addressed and acceptable to the transfer agent and the
affected Selling Shareholder.  The resale shares will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.
 
 
16

--------------------------------------------------------------------------------

 
 
Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution.  In addition, the Selling Shareholder will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Shareholder or any other
person.  We will make copies of this prospectus available to the Selling
Shareholder and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale.
 


 
[NOTE THAT THIS ANNEX MAY UNDERGO FURTHER REVISION IN ORDER TO TAKE INTO ACCOUNT
OTHER SECURITIES BEING INCLUDED UNDER THE SAME REGISTRATION STATEMENT]
 
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
Annex B
 
TITAN IRON ORE CORP.
 
Selling Securityholder Notice and Questionnaire
 
The undersigned beneficial owner of common stock, par value $.0001 (the “Common
Stock”), of Titan Iron Ore Corp., a Nevada corporation (the “Company”), (the
“Registrable Securities”) understands that the Company has filed or intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement on Form S-1 (the “Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities, in accordance with the
terms of the Registration Rights Agreement, dated as of February __, 2013 (the
“Registration Rights Agreement”), among the Company and the Purchasers named
therein.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
NOTICE
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
 
18

--------------------------------------------------------------------------------

 
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
QUESTIONNAIRE
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder

 
Ascendiant Capital Partners, LLC
 



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 
Bradley J. Wilhite or Mark A. Bergendahl
 



 
2. 
Address for Notices to Selling Securityholder:

 
Ascendiant Capital Partners, LLC
18881 Von Karman Avenue, 16th Floor
Irvine, CA  92612

Telephone: (949) 259-4949
 

Fax: 949) 756-1090
 

Contact Person: Bradley J. Wilhite, Managing Partner
 

 
3. 
Beneficial Ownership of Registrable Securities:

 
 
(a)
Type and Number of Registrable Securities beneficially owned (not including the
Registrable Securities that are issuable pursuant to the Purchase Agreement):

 
None.
     



 
19

--------------------------------------------------------------------------------

 
 
4. 
Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes   o                      No   X
 
 
(b)
If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 
Yes   o                      No   X
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(c)
Are you an affiliate of a broker-dealer?

 
Yes   X                      No   o
 
 
(d)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   X                      No   o
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
5. 
Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
(a)
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 
None.
   



 
20

--------------------------------------------------------------------------------

 
 
6. 
Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 
None.
   



 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto.  The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated: February 19, 2013                   
 
Beneficial Owner:Ascendiant Capital Partners, LLC
           
By:
 /s/ Bradley J. Wilhite
     
Name:  Bradley J. Wilhite
     
Title:    Managing Partner





21

--------------------------------------------------------------------------------